Citation Nr: 1809739	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disorder prior to May 20, 2015.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to May 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as anxiety and depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

From May 20, 2015 to June 30, 2016, the Veteran has been assigned a 100 percent temporary total evaluation for his total left knee arthroplasty under 38 C.F.R. §§ 4.115b, DC 5055.  Further, as of July 1, 2016, the Veteran's left knee disability has been assigned a 30 percent rating under DC 5055.  The Board notes that in the Veteran's December 2013 notice of disagreement, he stated that he believed that he was entitled to a 30 percent rating for his left knee disorder.  As such, given that the Veteran has been assigned a rating of at least 30 percent for the period since May 20, 2015, this is a full grant of the benefits sought on appeal, and this part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Prior to May 20, 2015, the Veteran's left knee disability was characterized by pain and degenerative changes; limitation of flexion of 45 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees has not been shown.

2.  From August 28, 2013 to May 19, 2015, the Veteran's left knee disability was characterized by "moderate" instability.  

3.  It is at least as likely as not that the Veteran's back disorder is related to active duty service.    

4.  It is at least as likely as not that the Veteran's right knee disorder is related to active duty service.    

5.  The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disorder based upon limitation of motion, prior to May 20, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5261 (2017).

2.  The criteria for a separate 20 percent rating, but no more, for a left knee disorder based upon instability, from August 28, 2013 to May 19, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257 (2017).

3.  The criteria for entitlement to service connection for a back disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his left knee disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to May 20, 2015, the Veteran's left knee disorder has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  However, as a preliminary matter, the Board finds that DC 5261 (addressing limitation of extension) is the more appropriate diagnostic code given that the medical evidence, as discussed below, indicates that the Veteran has limitation of extension and not flexion.  

In order to warrant an increased rating based solely on limitation of motion (in either flexion or extension) or traumatic arthritis, the evidence must show:
* Limitation of flexion to 45 degrees (for a separate 10 percent rating under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 10 percent for limitation motion for the Veteran's left knee disability prior to May 20, 2015, is not warranted.  Specifically, in a December 2011 VA treatment evaluation, the Veteran reported worsening left knee pain that caused trouble walking and kneeling.  On examination, he had flexion with pain at 120 degrees.  Similarly, in a January 2013 VA treatment evaluation, the Veteran's range of motion was from 0 to 130 degrees.  

In an August 2013 VA examination the Veteran reported pain that worsen with kneeling.  He indicated that his pain interferes with physical activity such as walking, squatting, and climbing stairs.  On examination, the Veteran's range of motion in his left knee was flexion to 120 degrees with pain at 90 degrees, and extension to 0 degrees with evidence of pain on motion.  However, he had some decreased endurance after repetitive use in the right knee.  There was no evidence of no ankylosis or additional loss of motion following repetitive testing.  Additionally, there was no evidence of incapacitating episodes due to arthritis.  

Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent for limitation of motion is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's knees due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the August 2013 VA examiner did not find any evidence of additional loss of motion or functioning after repetitive testing, weight bearing, and or during flare-ups that would warrant a higher rating.  

Next, the Board considers whether separate compensable ratings are warranted for the Veteran's left knee disability based on instability or cartilage symptoms.  In order to warrant a compensable rating based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for "slight" symptoms, 20 percent for "moderate" symptoms, and 30 percent for "severe" symptoms); or,
* Symptomatic symptoms due to the removal of the semilunar cartilage (10 percent under 5258).  
See 38 C.F.R. § 4.71a.

Prior to August 28, 2013, the Board determines that a separate compensable rating is not warranted based on instability or cartilage symptoms in the left knee.  Specifically, in December 2011, the Veteran's treating medical provider indicated that while there was "slight" laxity, the knee was stable.  Moreover, there was no evidence of subluxation or dislocation.  In January 2012, the Veteran complained of "locking" episodes.  However, while there was some effusion on examination, there was no indication of instability or dislocation.  Similarly, in January 2013, there was no evidence of instability or subluxation to warranted a compensable rating.  

At a VA examination in August 2013, the Veteran reported knee pain without weakness or swelling.  On examination the examiner determined that the Veteran's left knee ligaments and cartilage were essentially normal with no evidence of joint instability or current injury to the cartilage.  Specifically, he indicated that there was no instability and evidence of subluxation and dislocation.  Further, there was no evidence of any residuals from the Veteran's previous 1999 ACL reconstruction surgery.   

However, as of August 28, 2013, the Board determines that the evidence is at least in equipoise that a separate 20 percent rating, but no more, is warranted under DC 5257 based upon "moderate" lateral instability.  Specifically, the Veteran's treatment records prior to his total left knee reconstruction surgery, including from May 2015, indicate the Veteran's knee was not stable and caused multiple falls.  While the Board notes that there is a large gap in treatment records from August 2013 to May 2015, the Board determines that the evidence is in relative equipoise that his knee was characterized by symptoms of "moderate" instability - especially in light of the fact that he required total reconstructive knee surgery for his instability.  

Nevertheless, the Board finds that a rating in excess of 20 percent for "severe" instability or recurrent subluxation (30 percent under DC 5257) is not warranted because there is no evidence that his instability was impaired to the "severe" level.  Specifically, prior to May 2015, there are no private treatment records which indicate the Veteran had "severe" symptoms of either instability or recurrent subluxation.  Therefore, a rating of 20 percent, but no more, is warranted under DC 5257 based upon "moderate" lateral instability of the left knee.

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his left knee disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected left knee disorder have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the Veteran does not allege that he has been unable to work as a result of his service-connected left knee disability during the period on appeal.  Therefore, the Board finds that the question of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Service Connection

The Veteran is claiming entitlement to service connection for a psychiatric, back, and right knee disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Back and Right Knee Disorders

Upon review of all evidence of record, the Board finds that service connection for the Veteran's back and right knee claims are warranted.

The Veteran's service treatment records indicate that he had right knee pain during service.  Moreover, a July 1999 VA examination (conducted a few months after separation of service) reflects that the Veteran had a degenerative right knee condition which was diagnosed as chondromalacia patella.  Therefore, medical evidence, in conjunction with the Veteran's credible statements, reflects that he had problems consistent with a right knee disability after service.  

With respect to a back disorder, the objective medical evidence, including two separate opinions from the Veteran's treating physicians from December 2011 and January 2013, indicates that the Veteran's back disability was caused by and/or aggravated by the Veteran's left knee disorder given that his knee disorder caused an altered gait and other "compensatory issues."  Moreover, the Veteran's altered gait was noted in numerous VA treatment records, including from September 2013.  As such, the evidence is at least in equipoise that his back disorder was secondary to the Veteran's service-connected left knee disability.  

The Board acknowledges that the evidence includes negative opinions by the August 2013 VA examiner - specifically, that the Veteran's knee and back disorders are not related to service.  However, the Board notes that the examiner did not necessarily dispute the Veteran's right knee diagnosis after service, but instead, opined that there was no evidence in the service treatment records of a right knee injury.  Further, with regard to the Veteran's back disorder, the examiner opined that the Veteran's gait was normal but did not consider or address the numerous documented instances of altered gait in the medical evidence.  Moreover, he did not address or discuss the private opinions from the Veteran's treating medical providers.  As such, the Board finds these opinions to be less probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a right knee and back disorder should be granted.

Psychiatric Disorder

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's psychiatric disorder.  

The service treatment records do not report any signs, symptoms, or a diagnosis of a psychiatric disorder at any point during service.  Specifically, the Veteran's February 1999 separation examination is silent for any signs or diagnosis of a psychiatric disorder.  In fact, the Veteran reported that he was in "good" heath and specifically denied any psychiatric symptoms.  

The post-service medical evidence includes statements to the Veteran's medical providers that he was physically assaulted in service and had psychiatric symptoms since service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a psychiatric disorder until approximately 2011.  Therefore, continuity of symptoms has not been shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history psychiatric symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of psychiatric symptoms is inconsistent with his April 1998 and February 1999 service treatment records.  Further, while the Veteran reported that he was physically assaulted during service with continuous ongoing psychiatric symptoms, the September 2013 VA examiner noted that his answers to questions related to his assault and symptoms were vague, variable, and evasive.  Finally, the Board notes that the Veteran filed a claim for VA benefits over 10 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed psychiatric disorders to active duty, despite his contentions to the contrary.  

In this case, the September 2013 examiner opined that the Veteran's psychiatric disorder was less likely than not related to service.  In support, the examiner determined that the first objective evidence of a psychiatric disorder was not until 2011.  Further, with respect to the Veteran's reported continuous complaints of psychiatric symptoms since service, the examiner indicated that his answers were not credible as his responses were vague, variable, and evasive.  Therefore, neither the medical evidence nor the Veteran's statements were sufficient to establish an etiological link between the Veteran's psychiatric disorder and active service.  

Moreover, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his back disorder and active service.  

The Board also specifically acknowledges that the Veteran's treatment records indicate that the Veteran has a diagnosis of PTSD that may be related to active service.  However, at the September 2013 VA examination, a diagnosis of PTSD could not be corroborated through psychiatric testing, and the Veteran's assertions regarding the nature and severity of his symptoms and stressors were deemed not to be credible.  Moreover, to the extent the Veteran has symptoms of PTSD, these symptoms alone do not arise to the level of a PTSD diagnosis.  Therefore, the Board places greater probative value on the conclusions of the VA examiner's determination that a diagnosis for PTSD is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding a diagnosis of a psychiatric disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a left knee disorder based upon limitation of motion prior to May 20, 2015, is denied.  

A separate rating of 20 percent, but no more, for a left knee disorder based upon instability from August 28, 2013 to May 19, 2015, is granted.  

Service connection for a back disorder is granted.

Service connection for a right knee disorder is granted.  

Service connection for a psychiatric disorder is denied.  




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


